Examiner’s Statement of Reasons for Allowance

1.	The amendment received on 6/27/2022 is entered. 
2.	Claims 1-3, 6-7 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended claim 1, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Zhou (CN 107783676 A) discloses a mouse pad, the matching method of mouse input device and a mouse and mouse pad. the mouse mat comprises a substrate and a memory module. the substrate has a working surface for making a mouse move on the working surface. storage module set in the substrate for working the surface of a surface parameter storage mouse pad, a mouse correction parameter a working parameter of the mouse or the mouse to the mat matched with the mouse. wherein the mouse moves on the working surface according to the surface parameter of the working surface for an optimization procedure, to produce mouse correction parameter correction parameters, transmitted to the mouse pad. This invention can effectively reduce the mouse optimization of time…. see abstract. 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Thus, claim 1 is allowed over the prior arts of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143